Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tumm on 2/16/2021.

The application has been amended as follows: 
Claims 20-24 have been canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach 

1. A pre-crash seat actuator system for moving a vehicle seat of a vehicle, comprising: 
a pre-collision sensor unit for sensing objects near the vehicle; 
an occupant protection control system including an occupant protection control processor, the occupant protection control processor configured to: 
receive inputs from an electronic stability control and the pre-collision sensor unit, use the inputs to determine that a collision is imminent, and when a collision is imminent, provide a trigger signal and an enable signal; 
a vehicle seat controller including a seat control processor, the seat control processor configured to: 

a smart control adapter including: 
a voltage sensor for sensing a voltage received from the vehicle seat controller, and a smart controller configured to: 
determine whether the voltage received from the vehicle seat controller corresponds to the fast mode voltage for moving the vehicle seat in the fast mode, determine whether the enable signal is received from the occupant protection control system, and when the voltage received corresponds to the fast mode voltage and the enable signal is received, provide the fast mode voltage received from the vehicle seat controller to a vehicle seat electric drive to move the vehicle seat in the direction to mitigate severity of a collision to an occupant of the vehicle seat.

More specifically, the closest prior art of record appears to be Kawato US 2005/0283292 which teaches a pre-crash seat actuator system for moving a vehicle seat of a vehicle, comprising: 
a pre-collision sensor unit for sensing objects near the vehicle; 
an occupant protection control system including an occupant protection control processor, the occupant protection control processor configured to: 
receive inputs from an electronic stability control and the pre-collision sensor unit, use the inputs to determine that a collision is imminent, and when a collision is imminent, provide a trigger signal and an enable signal; 
a vehicle seat controller including a seat control processor, the seat control processor configured to: 
receive the trigger signal, determine a direction and a distance for moving the vehicle seat when a collision is imminent, and in response to the trigger signal, provide a fast mode voltage for moving the vehicle seat in a fast mode; 
and further teaches voltage sensor for monitoring the fast voltage.
However the use of the voltage sensor within Kawato is to detect issues/malfunction with the high voltage source in order to make sure the high voltage source is not malfunctioning and is usable during an emergency (ie checking the voltage of the high voltage source to ensure it hasn’t degraded). Kawato does not teach determining whether the voltage received from the vehicle seat controller corresponds to the fast mode voltage for moving the vehicle seat in the fast mode, determining whether the enable signal is received from the occupant protection control system, and when the voltage received corresponds to the fast mode voltage and the enable signal is received, provide the fast mode voltage received from the vehicle seat controller to a vehicle seat electric drive to move the vehicle seat in the direction to mitigate severity of a collision to an occupant of the vehicle seat as claimed by applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 



/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665